KLEIN, J.
Potiris filed a petition for a formal administrative hearing to challenge a land use change approved by the Village of Wellington. Potiris is a land planner who does not live, own property, or have a business address or business license in Wellington. He asserted that he was an affected person as is defined in section 163.3184(l)(a), Florida Statutes (2004), be*599cause he was a person “owning or operating a business within the boundaries of the local government whose plan is the subject of the review.” If Potiris was such a person he would have standing to challenge the consistency of the comprehensive plan amendment in a section 120.57 administrative hearing. § 163.3184(9), Fla. Stat. (2004).
We affirm the final order dismissing Po-tiris’s petition for lack of standing. We do not agree with Potiris that, because, from time to time, he provides land use related services for properties in Wellington, he had standing. The fact that Potiris conducted some business activity in Wellington is not the same as “owning or operating a business” in Wellington. St. Joe Paper Co. v. Dep’t of Cmty. Affairs, 657 So.2d 27, 29 (Fla. 1st DCA 1995) (conducting business activity in connection with the planning process does not comply with the standing requirement). We accordingly affirm the dismissal for lack of standing.
POLEN and MAY, JJ., concur.